NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                    IN THE DISTRICT COURT OF APPEAL
                                    OF FLORIDA
                                    SECOND DISTRICT

CODY WILLIAMS and DIXIE             )
WILLIAMS a/k/a DIXIE STUMPNER,      )
                                    )
             Appellants,            )
                                    )
v.                                  )    Case No. 2D18-2802
                                    )
WADE SPURLIN and ELIZABETH          )
SPURLIN,                            )
                                    )
             Appellees.             )
                                    )

Opinion filed November 8, 2019.

Appeal from the Circuit Court for
Hendry County; James D. Sloan,
Judge.

Cody Williams and Dixie Williams
a/k/a Dixie Stumpner, pro se.

Robin Bresky and Randall Burks of
Law Offices of Robin Bresky, Boca
Raton, for Appellees.



PER CURIAM.

             Affirmed.


CASANUEVA, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.